Citation Nr: 9912946	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-03 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a circumcision.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1940 
to October 1941, and from February 1942 to August 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1994 rating decision of the Department of 
Veterans Affairs (VA) Boise Regional Office (RO), which 
declined to reopen previously denied claims of service 
connection for residuals of a circumcision and a dental 
condition for purposes of obtaining VA outpatient dental 
treatment.  

The veteran appealed the RO determinations and in April 1998, 
the Board remanded this matter to afford the veteran an 
opportunity to appear at a personal hearing in connection 
with his claims.  Pursuant to the Board's remand, in July 
1998, the veteran testified before a Hearing Officer at the 
RO.  By January 1999 decision, the Hearing Officer reopened 
and granted the veteran's claim of service connection for a 
dental condition (teeth numbers 4, 16, and 19) for purposes 
of obtaining VA outpatient dental treatment.  That grant of 
service connection for a dental condition constitutes a full 
award of the benefit sought on appeal with respect to that 
issue (Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)); 
thus, such matter is no longer before the Board on appeal.

Thereafter, by March 1999 decision, the Hearing Officer 
reopened the claim of service connection for residuals of a 
circumcision, but denied it on the merits.  Under applicable 
case law, irrespective of the RO determination, the Board is 
required to determine whether new and material evidence has 
been presented before it can reopen a claim and adjudicate it 
on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  As such, the preliminary issue before the Board with 
respect to the claim of service connection for residuals of a 
circumcision remains one of newness and materiality, as set 
forth on the cover page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  By November 1991 rating decision, the RO denied service 
connection for residuals of a circumcision; no appeal was 
initiated within one year following notice to the veteran in 
January 1992 and the decision in final.  

3.  Evidence received since the last final November 1991 
rating decision includes numerous clinical records, not 
previously considered, which bear directly and substantially 
on the specific matters under consideration regarding the 
issue of service connection for residuals of a circumcision.

4.  The service medical records confirm that the veteran 
underwent a circumcision in service and post-service clinical 
records and the evidentiary assertions of the veteran reflect 
a history of continuity of symptomatology and treatment for 
balanitis xerotica obliterans.


CONCLUSIONS OF LAW

1.  The November 1991 rating decision, which denied 
entitlement to service connection for residuals of a 
circumcision is final.  38 U.S.C.A. § 7104(b) (West 1991)); 
38 C.F.R. § 19.192 (1991).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for residuals of 
a circumcision.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 
C.F.R. § 3.156 (1998).

3.  Affording the veteran the benefit of the doubt, residuals 
of a circumcision, including balanitis xerotica obliterans, 
were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's September 1940 and February 1942 military 
entrance medical examination reports are negative for 
pertinent complaints or abnormalities.  In-service medical 
records show that in September 1943, he was hospitalized with 
complaints of acute irritation and thickening of the prepuce.  
He reported that he had always had marked phimosis and had 
been unable to draw the foreskin over the glans for three 
months prior to admission.  During the period of 
hospitalization, the veteran underwent a routine 
circumcision.  The final diagnosis was phimosis, congenital, 
and the examiner indicated that such condition had existed 
prior to the veteran's entrance into service.  The veteran's 
condition on discharge from the hospital was noted to be 
"cured."  At his August 1945 military separation medical 
examination, genitourinary examination was normal.  

In December 1949, September 1951, August 1980, and January 
1981, the veteran filed applications for VA benefits which 
were silent for any references to residuals of a 
circumcision.

In September 1984, he filed a claim of service connection for 
congenital phimosis and indicated that since his separation 
from service, he had had daily pain in the area of the 
circumcision, and had undergone surgery to remove part of his 
testicle.  By letter dated later that month, the RO asked the 
veteran to submit additional evidence in support of his 
claim.  The veteran did not respond.  

In November 1991, the veteran submitted a claim of service 
connection for residuals of a circumcision.  By December 1991 
rating decision, the RO denied his claim on the basis that 
phimosis was a congenital disability for which service 
connection could not be granted and because the evidence did 
not otherwise show that the veteran had a permanent residual 
disability which resulted from the in-service remedial 
surgery.  The veteran was notified of this decision and of 
his procedural and appellate rights by letter dated in 
January 1992.  He did not appeal the RO's determination 
within the applicable time period and it became final.  38 
U.S.C.A. § 7104(b) (West 1991)); 38 C.F.R. § 19.192 (1991).

In April 1994, the veteran submitted an application to reopen 
his claim of service for a disability of the "groin area."  
Since the RO's final November 1991 rating decision, numerous 
pieces of evidence have been submitted by the veteran in 
support of his claim, or otherwise associated with the claims 
folder.  

This evidence includes private treatment records showing that 
in July 1975, he was treated for a palpable mass on the 
right.  In October 1975, he underwent surgical exploration of 
the right testicle and excision of a large spermatocele.  On 
follow up in December 1975, he denied soreness; there was 
evidence of induration.  In July 1979, he sought treatment 
for a slow stream.  In April 1980, he had similar complaints 
and in August 1980, a meatotomy was performed.  In January 
1982, the veteran reported having no trouble voiding and 
examination of the penis was normal; the right testis was 
atrophic.  In December 1982, he again indicated that he was 
doing well.  Examination showed that the penis was normal 
with an adequate meatus.  On examination in July 1984, the 
meatus showed some scarring.  

Additional private treatment records show that in December 
1984, examination showed slight nodularity of the globus 
major and some thickening and tenderness of the globus minor.  
The impression was low grade epididymitis.  In November 1985, 
the veteran was seen for a bilateral groin rash.  Examination 
showed mild tinea cruris and severe atrophy of the right 
testis.  Examination in October 1987 showed slight irritation 
of the frenulum.  In September 1988, the penis was normal.  
In December 1990, he complained of occasional bleeding of the 
penis with erections.  The assessment was short frenulum.  

VA outpatient treatment records show that in February 1989, 
the veteran reported that his urine was "slow to start."  
No abnormalities were recorded on physical examination.  In 
July 1991, he sought treatment for a lesion on the penis.  
The examiner indicated that the lesion looked like a small 
infected sore in the scar tissue.  On follow-up in August 
1991, the lesion was noted to be improved.  

In November 1991, the veteran sought treatment for bleeding 
areas on his penis.  He stated that he had been advised by a 
private physician that he might need surgical removal of skin 
tags.  The veteran also reported a history of a circumcision 
in service and stated that he had experienced intermittent 
problems since that time, although such problems had become 
more frequent in the last six months.  Physical examination 
showed a one centimeter swollen and tender area at the base 
of the glans at the site of the previous circumcision.  The 
assessment was possible cellulitis at skin tag from old 
circumcision.

On further examination later that month, the veteran reported 
painful fissuring and bleeding of the penis at the site where 
he was circumcised in service.  Physical examination showed 
inherent frenulum with some recurrent adhesions of the 
frenulum on the glans, laterally.  Under local anesthesia, 
the area was dissected and sutured.  On follow-up one week 
later, he was noted to be healing well, although there was 
some purulent material in the area.  In March 1992, he 
underwent a routine prostate check.  Examination of the 
genitalia showed that the right testis was atrophic; the 
remainder of the examination was normal.  In March 1993, it 
was noted that the veteran was status post lysis of an 
adherent frenulum in November 1991 and that he felt that he 
was again experiencing problems in the area.  

The veteran was seen at a VA clinic in August 1993 and he 
reported that he had undergone a circumcision in service 
which had left scar tissue.  He reported a two week history 
of irritation of the penis under the scar tissue with 
exudate.  Physical examination showed distortion of the skin 
at the frenulum with a whitish exudate.  The impression was 
probable balanitis.  

Private treatment records show that in July 1993, the veteran 
was sought treatment for a slow stream and reported that he 
was also concerned about some bleeding and cracking with 
intercourse which occurred at the site of a previous 
circumcision.  Physical examination showed a balanitis 
xerotic obliterans involving the glans around the meatus.  
There was erythema of less than 1 centimeter diameter just 
lateral to a fissure at the 9 o'clock position between the 
glans and the penile skin that cracked and bled.  There was 
no obvious tumor and the testicles were normal.  The 
assessment was meatal stenosis from balanitis xerotica 
obliterans and erythema of the distal penile skin.  The 
examiner recommended a meatotomy and excision of the 
erythematous and fissured area to ensure no premalignant 
condition.  

In October 1993, the veteran underwent a meatotomy and 
excision of the penile erythema at a private facility.  The 
operative report noted that the veteran had erythema and some 
cracking and bleeding at a previous vasectomy site, 
approximately at 7-9 o'clock on the penis.  In addition, 
there was meatal stenosis from balanitis xerotic obliterans.  
The meatus was 10-12 French from the balanitis xerotic 
obliterans and also had a crack or fissure erythema of less 
and one centimeter at the 7 and 9 o'clock position at the 
junction of the penile skin and glans.  It was noted that the 
veteran had undergone a circumcision in service and that this 
would be excised as well as meatotomy.  The diagnosis was 
meatal stenosis from balanitis xerotica obliterans, 
erythematous lesion of distal penile skin and glans at 9 
o'clock.  The biopsy showed balanitis xerotica obliterans.  
On follow-up examination in November and December 1993, the 
veteran had healed.  

VA outpatient treatment records show that in March 1994, he 
reported burning and frequency of urination; the assessment 
was urinary tract infection.  In July 1994, the veteran was 
hospitalized for an excisional biopsy of the frenulum.  He 
reported that he had been circumcised 40-50 years prior and 
had had intermittent drainage and swelling from the area ever 
since.  The post-operative diagnosis was furuncle of the 
frenulum, post-circumcision.  In August 1995, he reported 
some urinary hesitancy.  Physical examination showed no 
abnormalities.  The assessment was minimal obstructive 
symptoms.  In May 1996, he reported chronic ulceration on the 
glands and the foreskin of the penis.  The examiner noted 
that this area had been biopsied two years prior and showed a 
chronic granulation tissue.  Physical examination showed some 
thinning of the skin in that area with whiteness and some 
cracking.  The impression was erythroplasia and testosterone 
cream was prescribed.  

In June 1996, a history of a chronic ulcer on the glans of 
the foreskin was noted.  Examination showed slight 
improvement, although considerable ulceration was still 
present.  In July 1996, the veteran reported that his penile 
ulceration had been present off and on since his circumcision 
in 1943.  The examiner noted that "[p]athology is consistent 
with a recurrent inflammation or scar so it is probably is 
related to his circumcision although no one could say for 
100%."  In February 1997, he again sought treatment for 
similar complaints, and it was noted that he had adhesive 
foreskin, status post circumcision.  

More recent VA outpatient treatment records show that in May 
and June 1998, he again sought treatment for balanitis 
xerotica.  It was noted that the veteran was status post 
meatotomy in October 1993 for meatal stenosis secondary to 
balanitis xerotica obliterans.  The veteran reported that his 
problems first began after a circumcision in 1942.  Physical 
examination showed that the glans was slightly swollen and 
ulcerated from 3 o'clock to 7 o'clock under the foreskin.  
The assessment was ulceration of penis under foreskin.  

In July 1998, the veteran testified at a hearing at the RO.  
He indicated that shortly after his circumcision, he began to 
experience bleeding and soreness at the circumcision site.  
He indicated that he was initially treated with ointments and 
soaks but that in the 1990's he eventually required surgery.  

Additional VA outpatient treatment records show that in 
September 1998, the veteran was noted to be status post 
meatotomy in October 1998 for meatal stenosis secondary to 
balanitis xerotica obliterans.  The veteran reported that his 
problems first began after a circumcision in 1942.  He stated 
that the rash on his penis came and went, but that he was 
doing well currently.  

In February 1999, the veteran was afforded a VA medical 
examination.  He reported that he had undergone a 
circumcision in service and that he had constant irritation 
of the head of the penis since then.  Examination showed a 
well-healed post-circumcision with adequate length of 
foreskin.  There was minimal scarring evident, but no open 
sores, and the foreskin easily stretched over the head of the 
penis; the meatus did not seem abnormal.  The examiner 
indicated that he reviewed the entire record to determine 
whether the veteran had any residual disability following the 
in-service circumcision.  In that regard, the examiner noted 
that the veteran had undergone surgery for congenital 
phimosis in September 1943, and that "[t]he next record I 
find is of his being seen in [December 1990] with a report of 
occasional bleeding from the penis [and] a diagnosis of 
balanitis xerotica obliterans was made."  The examiner noted 
that the veteran was treated on numerous occasions since 
then, and that at present, he reported recurrent bleeding 
especially on erection.  It was also noted that he used 
testosterone ointment about once weekly and that when his 
penis was inflamed, he soaked it 3 times weekly.  Based 
thereon, the examiner concluded that balanitis xerotica 
obliterans was quiescent on examination, and he did not 
believe it was related to the in-service circumcision.

I.  New and Material Evidence

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  

The U.S. Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals, hereinafter "the Court") 
recently held that a three-step analysis must be performed 
when a claimant seeks to reopen a previously denied claim.  
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999); 
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Id.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  

With these considerations, the Board must now review the all 
of the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final rating decision in November 1991.  In that regard, it 
is noted that much of this additional evidence is new in that 
it has not been previously considered in connection with this 
claim.  Furthermore, on careful and thorough review of the 
record, the Board concludes that the new evidence is material 
to a reopening of the claim in that contributes to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's disability.  

Specifically, the new evidence includes the veteran's July 
1998 hearing testimony, as well as his statements in clinical 
settings reporting continuous symptomatology since service.  
The new evidence also includes both VA and private clinical 
records dated from 1975 showing treatment for balanitis 
xerotica obliterans and penile ulcerations, as well a 
February 1999 VA medical examination report and a July 1996 
VA outpatient treatment record which contain medical opinions 
as to the etiology of the veteran's condition.  Given the 
nature of the veteran's claim, the Board agrees with the RO 
that there is new and material evidence sufficient to reopen 
the claim of service connection for residuals of a 
circumcision.  In view of the foregoing, the Board will 
review the claim de novo.  As the RO has already adjudicated 
the veteran's claim on a de novo basis, no prejudice results 
from the Board's actions.  Bernard, 4 Vet. App. 394.

II.  Service Connection Analysis

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110.  Congenital or developmental defects are 
not diseases within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (1998).  The usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (1998). 

In Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held 
that section 306(b)(1) provides that the only treatment 
effects that are not considered service connected are those 
that improved the condition and lowered the level of 
disability.  In other words, if the preexisting disability is 
more severe after in-service medical treatment, the increase 
in the level of disability is service connectable.  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993).  The Court has 
established the following rules with regard to claims 
addressing the issue of chronicity.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  A lay person is 
competent to testify only as to observable symptoms.  Id.; 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When 
the evidence is in relative equipoise, the law requires that 
the veteran prevail.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In this case, after reviewing the evidence of record, the 
Board has determined that service connection for residuals of 
a circumcision is warranted.  The service medical records 
confirm that the veteran underwent a circumcision in service.  
Although at his military separation, examination of the 
genitourinary system was normal, the veteran has stated on 
numerous occasions that shortly thereafter, he began to 
experience intermittent problems in the area of the 
circumcision.  The Board finds that the veteran's statements 
(both at his July 1998 hearing and in clinical settings) are 
credible.  It is also noted that the Hearing Officer found 
the veteran's statements of continuity of symptomatology 
since service to be credible.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that a veteran can provide 
probative evidence as to symptomatology sufficient to 
establish service connection).  In this regard, the Board 
notes that continuity of symptomatology, not continuity of 
treatment, is required to establish a nexus between a 
disorder noted during service and a chronic disorder found 
after service.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

Moreover, the record contains a June 1996 VA outpatient 
treatment record in which the examiner noted that the veteran 
experienced intermittent penile ulcerations since his 
circumcision in 1943.  The examiner noted that, based on 
pathological findings, the veteran's current condition was 
probably related to his in-service circumcision.  While a VA 
examiner in February 1999 reached an opposite conclusion, it 
does not appear that the latter opinion was based on a review 
of the entire evidence of record, as he apparently did not 
consider records of treatment in the 1970s and 1980s.

Based on the foregoing, the Board believes that the evidence 
in this case is in relative equipoise; thus, the veteran 
prevails.  Gilbert, 1 Vet. App. at 54.  In light of the in-
service circumcision, the veteran's credible statements of 
continuity of symptomatology since service, and a VA medical 
opinion linking the veteran's current condition to his 
reported continuous symptomatology, the Board is of the 
opinion that the evidence of record is sufficient to support 
service connection for residuals of a circumcision.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for residuals of a circumcision is 
granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

